DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/13/2019 has been entered.
Status of Claims
Claims 1-9 and 21-30 have been rejected.
Response to Arguments
101
Claim 1 continues to be directed towards a data transfer for a service. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
Applicant submits that the combination of the claims “are nonconventional and non-generic arrangement….” (Rm. at pp. 15-16.) The additional elements outlined by Applicant only further describe Id. at 0001-0002 (disclosing secure transfers).
112
Arguments not made are waived.
103
New grounds of rejection. Arguments rendered moot.

Examiner’s Comments

Non-Functional Descriptive Material
Claim 1 recites: “…comprising a plurality of properties….”
Claim 4 recites: “…a group consisting of: transfer fee […] a value […] a jurisdiction….”
Claims 9 and 29 recite: “…transfer comprises a first transfer amount….comprises a second transfer amount.”
According to the MPEP (2111.05 I-III) where a claim limitation is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as the above limitations are directed to further describing stored data (e.g. conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Intended Use
Claims 5 and 15 recite: “receive…for the biometric information….”
The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP 2103 I C).

Not Positively Recited
Claim 22 recites: “identifying an updated property….”
Claim 22 recites: “transmit the updated property….”
Claim 22 recites: “receive…the updated property….”
Claim 24 recites: “…wherein the updated property is selected….”
Claim 5 recites: “transmit…facilitate a confirmation interface based on….an application to collect and transmit biometric information….”
Claim 27 recites: “perform…updated property values….”
Claim 27 recites: “overwrite…stored by the secure transfer system…with the one or more updated property values.”
The language has an instance of not positively recited language. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a system. Claims 21-31 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards “recurring transfer notifications secure transactions” as the title discloses which an abstract idea of organizing human activity. Claims recite “receive from a first transferor [information] [determine] a first set of one or more locations of the first transferor...and/or a transferee…at a time corresponding to a first secure transfer; store a plurality of properties of the first secure transfer request; determine, based on the one or more recurrence parameters, a first subsequent time for a second secure transfer; [determine] a second set of one or more locations of the first transferor…and/or the transferee…at the first subsequent time; determine one or more location changes of the second set of one or more locations with respect to the first set of one or more locations […] determine current data based at least in part on the second set of one or more locations at the first subsequent time that at least partially defines the second secure transfer; and…causing the second secure transfer to not initiate the second secure transfer at least while the secure transfer servers: transmits, to the first transferor…a notification of the first subsequent time for the second secure transfer…receives, from the first transfer devices, biometric information from a first user; and overrides the dynamic recurrence condition and confirms the second secure transfer by authenticating an identity 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “one or more processors” and “nontransitory…medium” along with the first transferor device and first transferee device merely uses a computer as a tool to perform an abstract idea. Specifically, the “one or more processors” and “nontransitory…medium” along with the first transferor device and first transferee device performs the steps or functions of “receive from a first transferor [information] [determine] a first set of one or more locations of the first transferor...and/or a transferee…at a time corresponding to a first secure transfer; store a plurality of properties of the first secure transfer request; determine, based on the one or more recurrence parameters, a first subsequent time for a second secure transfer; [determine] a second set of one or more locations of the first transferor…and/or the transferee…at the first subsequent time; determine one or more location changes of the second set of one or more locations with respect to the first set of one or more locations […] determine current data based at least in part on the second set of one or more locations at the first subsequent time that at least partially defines the second secure transfer; and…causing the second secure transfer to not initiate the second secure transfer at least while the secure transfer servers: transmits, to the first transferor…a notification of the first subsequent time for the second secure transfer…receives, from the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receive from a first transferor [information] [determine] a first set of one or more locations of the first transferor...and/or a transferee…at a time corresponding to a first secure transfer; store a plurality of properties of the first secure transfer request; determine, based on the one or more recurrence parameters, a first subsequent time for a second secure transfer; [determine] a second set of one or more locations of the first transferor…and/or the transferee…at the 
Dependent claim 2-9 and 22-31 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 1 and 21 recite: “consequent…causing the second secure transfer to not initiate the second…” PGPUB at Claim 1 (originally filed) does not disclose a corresponding algorithm, nor does the Detailed Description of the PGPUB. (MPEP 2161.01.)
Claim 2 recites: “identify an update….” PGPUB (0056) does not disclose a corresponding function. (MPEP 2161.01.)
Claim 3 recites: “determine a second jurisdiction…wherein the second jurisdiction is different from the first jurisdiction.” PGPUB (0081) does not disclose a corresponding function. (MPEP 2161.01.)
Claim 6 is rejected under the same line of reasoning.
Claim 26 is rejected under the same line of reasoning per the language of “preventing…initiation….”
Claims 1 and 21 recite: “transmits….and invokes a mobile application….” Paras. 0004-0005 of the PGPUB disclose “invoke a process” and “invoke a mobile application.” However, there fails to be a disclosed algorithm. (MPEP 2161.01.)
Claims 5 and 25 recite: “transmitting…content to facilitate a confirmation interface….” There fails to be a disclosed algorithm. (MPEP 2161.01.)

Lack of Disclosure for Originally Claimed Subject Matter
Claims 8 and 28 recite: “identify the first transferor device as a current device….” The subject matter can be found originally filed claim 8, but is not supported by the Detailed Description in the Spec.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318–21 (Fed. Cir. 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 1 and 21 recite: “consequent…causing…to not initiate…” The next elements three (3) recite “transmits,” “receives,” and “overrides.” It is unclear whether these three elements refer back to “causing” and “not initiate” thereby limiting “causing” and “initiate” or whether these are separate elements. See In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989) ("[D]uring patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.").
Claims 2-9 and 22-30 are rejected as each depends on claims 1 or 21.
Claims 5 and 25 recite: “transmit…content to facilitate a confirmation interface…an application to collect and transmit...from the first transferor device back to the secure transfer server….” It is unclear whether the claims are solely directed towards the secure transfer server or a combination of the secure transfer server with the first transferor device. See In re Zletz at 321.

Hybrid Claim
Claim 1 recites: “transmits…and invokes a mobile application….”
Claim 1 recites: “overrides…and previously stored biometric information.”
Claim 5 recites: “transmit…facilitate a confirmation interface based on….an application to collect and transmit biometric information….”
It has been held that a claim that recites both a product and a method for using said product and/or method steps is indefinite under section 112, paragraph 2, as it does not sufficiently provide competitors with an accurate determination of the 'metes and bounds' of the protection involved. See IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CAFC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). Additionally, it would be unclear whether infringement would occur when the system is used or when the capable system is assembled.
Claims 2-9 are rejected as each depends on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 21-27, and 29-31 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Paintin et al. (US20090089193A1) (“Paintin”) in view Unnerstall et al. (US20180152845A1) (Unnerstall) in view of Sinclair et al. (US20120203663) (“Sinclair”) in view of Chatterjee et al. (US8577803) (“Chatterjee”).
Regarding claims 1 and 21 Paintin teaches:
a secure transfer server, wherein the secure transfer server comprises (Fig. 1 Item 120): 
a processing unit comprising one or more processors; and (Fig. 1 Item 120)
a non-transitory, processor-readable medium having processor -readable instructions stored therein which, when executed by the processing unit, causes the processing unit to (Fig. 1 Item 120):
receive from a first transferor device (0038-0040):
a first secure transfer request comprising data corresponding to a plurality of properties (0041 “billing amount”);
one or more recurrence parameters associated with the first secure transfer request; and (0041 “billing frequency”) 
recurrence [information] (0041 “such as an address”);
store the plurality of properties of the first secure transfer request (0038-0041);
determine, based on the one or more recurrence parameters (0041 “billing frequency”), a first subsequent time for a second secure transfer (0045, 0047-0048);
causing the second secure transfer to not initiate the second secure transfer at least while the secure transfer server (0050 “payments should not be made”):
transmits, to the first transferor device, a notification of the first subsequent time for the second secure transfer (Fig. 2 Item 230; 0048 “provide consolidated statement”) and 
receives, from the first transferor device, biometric information from a first user; and (0007, 0039, 0048)
overrides the [payment] recurrence (0050 “should not be made”) and confirms the second secure transfer (Fig. 2 Item 235-240; 0048-0050 “confirmation from the user”)…using the biometric information and previously stored biometric information (0007, 0039, 0048).
Paintin does not teach:
dynamic…condition…
[detect a first location] …[detect a second changed location] 
determine one or more location changes of the second set of one or more locations with respect to the first set of one or more locations ;
consequent to the determining the one or more location changes , determine current data based at least in part on the second set of one or more locations …
comparing the current data to [token] …
detect a…set of one or more locations of the first transferor device  and/or a transferee device …
authenticating an identity of the first user [with biometric data] 
Unnerstall teaches:
dynamic…condition (Fig. 5 Item 126; 0051 “passively monitor user device”)…
[detect a first location] (Fig. 5 Item 126; 0051 “passively monitor user device”)…[detect a second changed location] (Fig. 5 Item 126, Fig. 6 Item 616; 0053 “location change communication”, 0081)
determine one or more location changes of the second set of one or more locations with 
consequent to the determining the one or more location changes (Fig. 5 Item 126, Fig. 6 Item 616; 0053 “location change communication”, 0081), determine current data based at least in part on the second set of one or more locations (Fig. 5 Item 126, Fig. 6 Item 616; 0053 “location change communication”, 0062, 0081)…
comparing the current data to [token] (0062 “compares enrolled…token…to…token”, 0091)…
[cancel transaction based on] dynamic…condition (Fig. 6 Item 630; 0072 “user device…may…deny a transaction”, 0094)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the bill payment system of Paintin (0003) that comprises at least billing information which has address information (0041) with the location monitoring features of Unnerstall in order to prevent “fraud.” (Unnerstall at 0001.)

Neither Paintin nor Unnerstall teach:
detect a…set of one or more locations of the first transferor device  and/or a transferee device …
authenticating an identity of the first user [with biometric data] 
Sinclair teaches:
detect a…set of one or more locations of the first transferor device (Fig. 23 Items 9 or 10; 0236 “current location” & 0237 “current location”) and/or a transferee device (Fig. 23 Items 9 or 10; 0236 “current location” & 0237 “current location”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combine teachings of Paintin-Unnerstall (specifically the location change teachings of Unnerstall at para. 0053) with the Mutual Authentication methods of Sinclair (02270 that uses the locations of Alice and Bob (0234-0235) in order to perform “person-to-person authentications” when parties “do not know anything about each other.” (Sinclair at 0227.)

Neither Paintin, Unnerstall, nor Sinclair teach:
authenticating an identity of the first user [with biometric data]
Chatterjee teaches:
authenticating an identity of the first user [with biometric data] (col. 10 ll. 35-65)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Paintin, Unnerstall, and Sinclair (specifically, the biometric teachings of Paintin at para. 0048) with the biometric authentication teachings of Chatterjee (col. 10 ll. 35-65) in order to “secur[e] user data and prevent[] fraud….” (Chatterjee at col. 10 ll. 35-38.)

Regarding claim 2 Paintin teaches:
retrieve the plurality of properties of the first secure transfer request based on determining the first subsequent time for the second secure transfer (0045, 0047-0048);
identify an update for at least one of the plurality of properties of the first secure transfer request (0045, 0047-0048);
transmit the update to the first transferor device; and (0050)
receive, from the first transferor device, confirmation of the update, prior to the second secure transfer (0050).

Regarding claims 3 and 23 Paintin teaches:
…when the first secure transfer request is received (0038-0040);
…at a time corresponding to receipt of the notification (Fig. 2 Item 230; 0048, 0050) of the first subsequent time for the second secure transfer by the first transferor device; and (Fig. 2 Item 230; 0048, 0050)
…corresponding to receipt of the notification (0050) of the first subsequent time for the second secure transfer by the first transferor device (0041).
Paintin does not teach:
identify a first physical location of the first transferor device  at a time … determine a first jurisdiction based on the first physical location ;
identify a second physical location of the first transferor device … determine a second jurisdiction based on the second physical location of the first transferor device at the time 
Unnerstall teaches:
identify a first physical location of the first transferor device (Fig. 5 Item 126; 0051 “passively monitor user device”) at a time (Fig. 5 Item 126; 0051 “passively monitor user device”)… determine a first jurisdiction based on the first physical location (Fig. 5 Item 126, Fig. 6 Item 616; 0053 “location change communication”, 0081);
identify a second physical location of the first transferor device (Fig. 5 Item 126, Fig. 6 Item 616; 0053 “location change communication”, 0081)… determine a second jurisdiction based on the second physical location of the first transferor device at the time (Fig. 5 Item 126, Fig. 6 Item 616; 0053 “location change communication”, 0081)

Regarding claims 4 and 42 Paintin teaches:
wherein the update is selected from a group consisting of (0062)…

The examiner has considered the remaining language (“a transfer fee associated with the second secure transfer; a value exchange rate associated with the second secure transfer; or a jurisdiction-based transfer regulation associated with the second secure transfer.”). These differences are only found in the non-functional data stored on the article of manufacture. The data in the “group” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in references Paintin, Unnerstall, Sinclair, or Chatterjee because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claims 5 and 25 Paintin teaches:
transmit, to the first transferor device, content to facilitate a confirmation interface based on the first subsequent time for the second secure transfer, wherein the confirmation interface (0050, 0052, 0054-0056) includes an application to collect and transmit (0055) the…information from the first user from the first transferor device back to the secure 
receive, from the first transferor device, a response to the confirmation interface for the…information, the response including the…information from the first user (0050).
Neither Paintin, Unnerstall, nor Sinclair teach:
…biometric data input …
Chatterjee teaches:
…biometric data input (col. 10 ll. 35-65)…

Regarding claims 6 and 26 Paintin teaches:
determine a future recurrence notification time based on the one or more recurrence parameters (0045, 0047-0048);
retrieve the plurality of properties of the first secure transfer request (0039 “billing amount”, 0048 “amount due”);
generate the notification (0048) of the first subsequent time for the second secure transfer including the plurality of properties of the first secure transfer request (0048 “consolidated statement…itemize…amount due”);
transmit, to the first transferor device, the notification at a time corresponding to the future recurrence notification time (0047-0048);
authenticating the identity of the first user (0007, 0039, 0048), 
where the causing the second secure transfer to not initiate (0050 “payments should not be made”) 
Paintin does not teach:
compare the location information of the second user to the dynamic recurrence condition ;
[deny a transaction] based on comparing the location information of the second transferor 
receive from a second transferor device, location information of the second transferor device; and 
Unnerstall teaches:
compare the location information of the second user to the dynamic recurrence condition (0062 “compares enrolled…token…to…token”, 0091);
[deny a transaction] based on comparing the location information of the second transferor device to the dynamic recurrence condition (Fig. 6 Items 624, 630; 0096 “deny a transaction”).
Neither Paintin nor Unnerstall teach:
receive from a second transferor device, location information of the second transferor device; and
Sinclair teaches:
receive from a second transferor device, location information of the second transferor device; and (Fig. 23 Items 9 & 10; 0236 “current location” & 0237 “current location”)

Regarding claims 7 and 37 Paintin teaches:
receive, by the secure transfer system from the first transferor device, one or more property values corresponding to one or more of the retrieved plurality of properties associated with the first secure transfer request (0040);
perform the second secure transfer using the one or more property values; and (0058)
update the one or more plurality of properties associated with the first secure transfer request, with the one or more property values (0040).

Regarding claim 9 Paintin teaches:
the first secure transfer comprises a first transfer amount; and (0039)
the second secure transfer comprises a second transfer amount (0034, 0041, 0044-0046).

Regarding claim 22 Paintin teaches:
retrieving, by the secure transfer system, the plurality of properties of the first secure transfer request based on determining the first subsequent time for the second secure transfer (0045, 0047-0048);
identifying, by the secure transfer system, an updated property for at least one of the plurality of properties of the first secure transfer request (045, 0047-0048);
transmitting, by the secure transfer system, the updated property to the first transferor device; and (0050)
receiving, by the secure transfer system, confirmation of the updated property from the first transferor device, prior to the second secure transfer (0050).

Regarding claim 29 Paintin teaches:
the first secure transfer comprises a first transfer amount (0039); and the second secure transfer comprises a second transfer amount (0034, 0041, 0044-0046);
wherein the first secure transfer amount is different than the second transfer amount based on the dynamic recurrence condition (0034, 0041, 0044-0046).

Regarding claims 30 and 31 Paintin teaches:
determine a second subsequent time for a third secure transfer based on the one or more recurrence parameters; and (0045, 0047-0048)
prevent the third secure transfer (0050 “should not be made”)…the dynamic recurrence condition (0041 “such as an address”).
Paintin does not teach:
[not] executing based on [location alert]
Unnerstall teaches:
[not] executing based on [location alert] (Fig. 6 Items 624, 630; 0096 “deny a transaction”)

Claims 8 and 28 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Paintin, Unnerstall, Sinclair, and Chatterjee in view of Ginter et al. (US5892900) (“Ginter”).
Regarding claims 8 and 28 Paintin teaches:
determine a future recurrence notification time (0045, 0047-0048) based on the one or more recurrence parameters (0041);
…at least the first transferor device (0038-0040);
determine that a time is the future recurrence notification time; and (0045, 447-0048) 
in response to determining that the time corresponds to the future recurrence notification time (0045, 447-0048).
Paintin does not teach:
identify a plurality of client devices associated with the first user , wherein the plurality of client devices
identify the first transferor device as a current device of the first user ,
Unnerstall teaches:
identify the first transferor device as a current device of the first user (0092),
Neither Paintin, Unnerstall, Sinclair, nor Chatterjee teach:
identify a plurality of client devices associated with the first user…
Ginter teaches:
identify a plurality of client devices associated with the first user (Ginter col. 280 ll. 15-45 and ll. 59-67),…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Paintin, Unnerstall, Sinclair, and Chatterjee with the plurality of user devices playing multiple roles in Ginter (col. 280) in order to allow a customer the ability to user multiple devices. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20120209749A1 Hammad (directed towards point of sale)
US20160154941A1 LaBorde (directed towards bill payment)
US20120203663 Sinclair (directed towards location information)
US20120030100A1 Bulawa (Western Union Assignee)
US20090327111A1 Bulawa (Western Union Assignee)
US20070295807A1 Antos (discussing biometrics)
US20110083018 Kesanupalli (discussing biometrics)
US20160371476A1 Turgeman (discussing user behavior)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685